Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 1 of 15 PageID #: 39




STILLMAN LEGAL PC
LINA STILLMAN
42 Broadway, 12th Floor
New York, New York 10004
www.FightForUrRights.com
212-203-2417
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 MELINA HERNANDEZ individually and on behalf of                      COLLECTIVE ACTION
 others similarly situated,                                          UNDER 29 U.S.C.§ 216(b)

                                     Plaintiff,                      COMPLAINT

     -against-

 DAFNON FOOD CORP., (DBA AS AUSTIN HOUSE
 DINER) MICHAEL VOULGARIS AND IANNIS
 XERAKIAS.
                                     Defendants.
 ----------------------------------------------------------------X
        Plaintiff Hernandez individually and on behalf of others similarly situated (collectively

the “Plaintiffs”), by and through their attorneys, Stillman Legal PC., allege upon their knowledge

and belief, and as against DAFNON FOOD CORP., (d/b/a AUSTIN HOUSE DINER) (together,

hereinafter “DAFNON FOOD CORP.” or “Defendant Corporation”) and MICHAEL

VOULGARIS and IANNIS XERAKIAS (each an “Individual Defendant”) collectively with

Defendant Corporations, “Defendants”), allege as follows:

                                           NATURE OF THE ACTION

    1) Plaintiff is an employee of Defendants DAFNON FOOD CORP., (d/b/a AUSTIN

HOUSE DINER) MICHAEL VOULGARIS AND IANNIS XERAKIAS. Defendants own,

operate or control a Greek Diner under the name “AUSTIN HOUSE” in Flushing, NY.

    2) Upon information and belief, Individual Defendants MICHAEL VOULGARIS and
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 2 of 15 PageID #: 40




IANNIS XERAKIAS serve or served as owners, managers, principles, or against of Defendants

AUSTIN HOUSE DINER, and through the corporate entity operates or operated the Greek

Restaurant as a joint or unified enterprise.

   3) Plaintiff was an employee of the Defendants. He was primarily employed to perform

various duties of a waitress.

   4) Plaintiff worked for Defendants in excess of 40 hours per week, without appropriate

compensation for the hours over 40 per week that they worked. Rather, Defendants failed to

maintain accurate recordkeeping of their hours worked, failed to pay Plaintiff appropriately for

any hours worked over 40, either at the straight rate of pay, or for any additional overtime

premium. Further, Defendants failed to pay Plaintiff the required “spread of hours pay for any

day in which he had to work over 10 hours a day.

   5) Defendants’ conduct extended beyond the Plaintiff to all other similarly situated

employees. At all times relevant to this complaint, Defendants maintain a policy and practice of

requiring Plaintiff and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

   6) Plaintiff now brings this action on behalf of herself, and other similarly situated

individuals, for unpaid minimum wages and overtime wage orders pursuant to the Fair Labor

Standards Act of 1938, 29 U.S.C.§ 201 et seq.(“FLSA”), and for violations of the N.Y.

Lab.Law §§ 190 et seq.and 650 et seq.(the “NYLL”), and the “spread of hours” and overtime

wage orders of the New York Commission of Labor codified at N.Y.COMP.CODES R.& REGS.
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 3 of 15 PageID #: 41




tit.12, § 142-2.4 (2006) (herein the “Spread of Hours Wage Order”), including applicable

liquidated damages, interest, attorneys’ fees, and costs.

   7) Plaintiff seek certification of this action as a collective action on behalf of herself,

individually, and all other similarly situated employees and former employees of the Defendants

pursuant to 29 U.S.C.§ 216(b).

                               JURISDICTION AND VENUE

   8) This Court has subject matter jurisdiction pursuant to 29 U.S.C.§ 216(b) (FLSA), 28

U.S.C.§ 1337 (interstate commerce) and 28 U.S.C.§ 1331 (federal question). Supplemental

jurisdiction over Plaintiff ' state law claims is conferred by 28 U.S.C.§ 1367(a).

   9) Venue is proper in this District under 28 U.S.C.§ 391(b) and (c) because all or a

substantial part of the events or omissions giving rise to the claims occurred in this district.

   10) Defendants maintain their company headquarters and offices within this district, and

Defendants operate one Greek Restaurant located in this district. Further, Plaintiff was

employed by Defendants in this district.

                                               PARTIES

                                               Plaintiff

   11) Plaintiff Malena Hernandez (“Plaintiff Hernandez”) is an adult individual residing in

Queens County, New York. Plaintiff Hernandez has been employed by the Defendants from

approximately on or about April 2017 with a maternity break in 2017-2018 until the present

time.

                                               Defendants

   12) Defendants own, operate, or control a Greek Restaurant located at 7204 Austin St. Forest
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 4 of 15 PageID #: 42




Hills, NY 11375 under the name of AUSTIN HOUSE DINER DINER, at all times relevant to

this complaint.

   13) Upon information and belief, DAFNON FOOD CORP., is a corporation organized and

existing under the laws of the State of New York. Upon information and belief, it maintains its

principle place of business at 7204 Austin St. Forest Hills, NY 11375.

   14) Upon information and belief, Defendant MICHAEL VOULGARIS and IANNIS

XERAKIAS are an individual engaging (or who were engaged) in business with this district

during the relevant time. Defendants are sued individually in their capacity as an owner, officer

and/or agent of the Defendant Corporations.

   15) Defendant MICHAEL VOULGARIS and IANNIS XERAKIAS possess or possessed

operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, or controlled significant functions of Defendant Corporations. Defendants

MICHAEL VOULGARIS and IANNIS XERAKIAS determined the wages and compensation of

the employees of Defendants, including Plaintiff, and established the schedules of the

employees, maintained employee records, and had the authority to hire and fire employees.

                                 FACTUAL ALLEGATIONS

                             Defendants Constitute Joint Employers

   16) Defendants operate a Greek Restaurant establishment in Queens, New York.

   17) Defendants maintain as their principal place of business a centralized office, located at

at 7204 Austin St. Forest Hills, NY 11375. Individual MICHAEL VOULGARIS and IANNIS

XERAKIAS possess or possessed operational control over Defendant Corporation, possess or

possessed an ownership interest in Defendant Corporations, and control or controlled significant
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 5 of 15 PageID #: 43




functions of Defendant Corporations.

    18) Upon information and belief, Defendant MICHAEL VOULGARIS and IANNIS

XERAKIAS serve or served as Chairpersons and/or as Chief Executive Officers of Defendant

Corporation.

    19) Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

    20) Defendants possess or possessed substantial control over the Plaintiff (and other

similarly situated employees’) working conditions, and over the policies and practices with

respect to the employment and compensation of the Plaintiff, and all similarly situated

individuals, referred to herein.

    21) Defendants jointly employed the Plaintiff, and all similarly situated individuals, and are

Plaintiff (and all similarly situated individuals’) employers within the meaning of 29 U.S.C.201

et seq.and the New York Labor Law.

    22) In the alternative, the Defendants constitute a single employer of the Plaintiff and/or

similarly situated individuals.

    23) At all relevant times, Defendants were the Plaintiff employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff, control

the terms and conditions of his employment and determine the rate and method of any

compensation in exchange for Plaintiff services.

    24) In each year from 2014 to the present, the Defendants, both separately and jointly, had

gross annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail

level that are separately stated).
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 6 of 15 PageID #: 44




   25) In addition, upon information and belief, the Defendants and/or their enterprise were

directly engaged in interstate commerce. As example, numerous items, such as soap, brushes and

cleaning materials that were used in the Greek Restaurant on a daily basis were produced outside

of the state of New York.

                                     Individual Plaintiff

   26) The Plaintiff was an employee of the Defendants, and was primarily employed as a

waitress.

   27) She seeks to represent a class of similarly situated individuals under 29 U.S.C.216(b).

                                     Plaintiff Malena Hernandez

   28) Plaintiff Hernandez worked for Defendants from approximately April 2017 until the

present time.

   29) Plaintiff Hernandez’ duties included waiting tables (picking up food from the kitchen,

taking orders and bringing them to costumers) at AUSTIN HOUSE DINER.

   30) Plaintiff Hernandez regularly handled goods in interstate commerce, such as food,

vegetables and other items produced outside of the State of New York.

   31) Plaintiff Hernandez’ work duties required neither discretion nor independent judgment.

   32) Plaintiff Hernandez worked in excess of 40 hours per week without appropriate overtime

compensation from April 2017 until The present time

   33) Plaintiff Hernandez was not informed by Defendants that he was counting any of her tips

received towards her wages.

   34) Defendants similarly did not provide any writing designating Plaintiff Hernandez as a

tipped employee, nor, to Plaintiff Hernandez’ knowledge, did they keep correct track of the tips
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 7 of 15 PageID #: 45




she was allowed to keep so as to ensure he made at least the minimum wage and overtime

required by law.

   35) From approximately April 2017 until July 2017, Plaintiff Hernandez worked 6 (six) days

per week for approximately (50) hours per week. Plaintiff went on maternity leave July 2017.

During this time, she received $30 per day as compensation.

   36) From approximately May 2018 until December 2019, Plaintiff Hernandez worked 5

(five) days for approximately (10) ten hours per day. During this time, she received $40 per day

as compensation.

   37) Defendants did not provide Plaintiff Hernandez with any document or other statement

accounting for her actual hours worked or setting forth the rate of pay for all of her hours.

   38) Plaintiff Hernandez was never notified by Defendants that her tips would be included as

an offset for wages.

   39) No notification, either in the form of posted notices, or other means, was ever given to

Plaintiff Hernandez regarding overtime and wages as required under the FLSA and NYLL.

   40) Defendants did not provide Plaintiff Hernandez with each payment of wages an accurate

statement of wages, as required by NYLL 195(3).

   41) Defendants never provided Plaintiff with a written notice, in English and in

Spanish (Plaintiff Hernandez primary language), of her rate of pay, employer’s regular payday,

and such other information as required by NYLL §195(1).

                               Defendants’ General Employment Practices

   42) At all times, relevant to this complaint, Defendants maintained a policy and practice

of requiring Plaintiff and all similarly situated employees to work in excess of 40 hours
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 8 of 15 PageID #: 46




per week without paying them appropriate minimum wage, overtime, and spread of hours’

compensation, as required by federal and state laws. Defendants’ pay practices resulted in Plaintiff

not receiving payments for all their hours worked, resulting in Plaintiff effective rate of pay falling

below the required minimum and overtime wage rate.

   43) Plaintiff has been victim of Defendants’ common policy and practices violating their

rights under the FLSA and New York Labor Law by not paying them the wages they were owed

for the hours they had worked.

           a. As part of their regular business practice, Defendants intentionally, willfully, and

               repeatedly harmed Plaintiff by engaging in a pattern, practice, and/or policy of

               violating the FLSA and the NYLL.

           b. Defendants unlawfully misappropriated charges purported to be gratuity, received

               by Plaintiff and other delivery workers in violation of New York Labor Law § 196-

               d (2007).

           c. Defendants failed to provide Plaintiff with statutorily required wage and hour

               records or statements of her pay received, in part so as to hide Defendants’

               violations of the wage and hour laws, and to take advantage of Plaintiff relative

               lack of sophistication in wage and hour laws.

           d. Under the FLSA and the NYLL, in order to be eligible for a “tip credit,” employers

               of tipped employees must either allow employees to keep all the tips that they

               receive or forgo the tip credit and pay them the full hourly minimum wage.
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 9 of 15 PageID #: 47




           e. Defendants willfully disregarded and purposefully evaded recordkeeping

               requirements of the Fair Labor Standards Act and New York Labor Law by failing

               to maintain accurate and complete timesheets and payroll records.

           f. Upon information and belief, this was done to disguise the actual number of hours

               Plaintiff worked, and to avoid paying Plaintiff properly for (i) her full hours

               worked, (ii) for overtime due, and (iii) for spread of hours pay.

           g. Defendants did not provide Plaintiff with any document or other statement

               accurately accounting for their actual hours worked and setting forth rate of

               minimum wage and overtime wage.

           h. Defendants did not provide Plaintiff with any break periods.

                               FLSA COLLECTIVE ACTION CLAIMS

   44) Plaintiff bring their FLSA minimum wage, overtime, and liquidated damages claims as a

collective action pursuant to FLSA Section 16(b), 29 U.S.C.§ 216(b), on behalf of all similarly

situated persons (the “FLSA Class”), i.e., persons who are or were employed by Defendants or any

of them, on or after the date that is three years before the filing of the complaint in this case (the

“FLSA”).

   45) At all relevant times, Plaintiff, and other members of the FLSA were similarly situated in

that they had substantially similar job requirements and pay provisions, and have been subject to

Defendants’ common practices, policies, programs, procedures, protocols and plans including

willfully failing and refusing to pay them the required minimum wage, overtime, and spread of

hours pay, and willfully failing to keep records required by the FLSA.

   46) The claims of Plaintiff stated herein are similar to those of the other similarly situated
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 10 of 15 PageID #: 48




employees.

                               FLSA COLLECTIVE ACTION CLAIMS

     47) Plaintiff brings her FLSA minimum wage, overtime, and liquidated damages claims as

a collective action pursuant to FLSA Section 16(b), 29 U.S.C.§ 216(b), on behalf of all similarly

situated persons (the “FLSA Class”), i.e., persons who are or were employed by Defendants or any

of them, on or after the date that is three years before the filing of the complaint in this case (the

“FLSA”).

     48) At all relevant times, Plaintiff, and other members of the FLSA were similarly situated

in that they had substantially similar job requirements and pay provisions, and have been subject

to Defendants’ common practices, policies, programs, procedures, protocols and plans including

willfully failing and refusing to pay them the required minimum wage, overtime, and spread of

hours pay, and willfully failing to keep records required by the FLSA.

       49) The claims of Plaintiff stated herein are similar to those of the other similarly situated

employees.

                              FIRST CAUSE OF ACTION
                       (Violation of the Overtime Provisions of the FLSA)

       50) Plaintiff repeat and reallegess all paragraphs above as though fully set forth herein.

       51) Defendants, in violation of the FLSA, failed to pay Plaintiff (and the FLSA class

members) overtime compensation at rates of one and one-half times the regular rate of pay for

each hour worked in excess of forty hours in a workweek, in violation of 29 U.S.C.§ 207 (a)(1).

       52) Defendants’ failure to pay Plaintiff (and the FLSA class members) overtime

compensation was willful within the meaning of 29 U.S.C.§ 255(a)
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 11 of 15 PageID #: 49




            53) Plaintiff (and the FLSA class members) were damaged in an amount to be determined

at trial.

                                    SECOND CAUSE OF ACTION
                           (Violation of the New York Minimum Wage Act)

            54) Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

            55) At all times relevant to this action, Defendants were Plaintiff’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

            56) Defendants, in violation of the NYLL, paid Plaintiff than the minimum wage in

violation of NYLL § 652(1) and the supporting regulations of the New York State Department of

Labor.

            57) Defendants’ failure to pay Plaintiff minimum wage was willful within the meaning of

N.Y. Lab. Law § 663.

            58) Plaintiff was damaged in an amount to be determined at trial.



                                 THIRD CAUSE OF ACTION
            (Violation of the Overtime Provisions of the New York Labor Law)

            59) Plaintiff repeat and realleges all paragraphs above as though fully set forth herein.

            60) Defendants, in violation of the NYLL § 190 et seq.and associated rules and regulations,

failed to pay Plaintiff (and the FLSA class members) overtime compensation at rates of one and

one-half times the regular rate of pay for each hour worked in excess of forty hours in a workweek.

            61) Defendants’ failure to pay Plaintiff (and the FLSA class members) overtime

compensation was willful within the meaning of N.Y.Lab.Law § 663.

            62) Plaintiff (and the FLSA class members) have been damaged in an amount to be
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 12 of 15 PageID #: 50




determined at trial.
                                    FOURTH CAUSE OF ACTION

                 New York Labor Law – Failure to Provide Notice at Time of Hiring

       63) Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       64) Defendants failed to provide Plaintiff at the time of hiring or at any point thereafter, a

notice containing the rate of pay and basis thereof, whether paid by the hour, shift, day, week,

salary, piece, commission, or other; the regular pay day designated by the employer; the physical

address of the employer's main office or principal place of business; the telephone number of the

employer, and anything otherwise required by law, in violation of NYLL § 195(1).

       65) Due to Defendants' violations of the NYLL § 195(1), Plaintiff is entitled to recover

from Defendants statutory damages of Fifty dollars ($50) per workday that the violation occurred,

up to a maximum of Five Thousand Dollars ($5,000) pursuant to NYLL § 198 (1-b).

                                     FIFTH CAUSE OF ACTION

               New York Labor Law – Failure to Provide Accurate Wage Statements

       66) Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       67) Defendants have failed to provide Plaintiff with complete and accurate wage

statements throughout his employment listing, inter alia, all his regular and overtime hours of

work, his rate of pay, and the basis of pay, in violation of NYLL § 195(3).

       68) Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

Defendants’ statutory damages of Two Hundred and Fifty dollars ($250) per workday that the
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 13 of 15 PageID #: 51




violation occurred, up to a maximum of Five Thousand Dollars ($5,000), pursuant to NYLL §

198 (1-d).

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that this Court enter judgment against Defendants:

             a. Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C.§ 216(b) to all putative class members, apprising them of the

pendency of this action, and permitting them promptly to file consents to be Plaintiff in the

FLSA claims in this action;

             b. Declaring that Defendants have violated the overtime wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff and the FLSA class members;

             b. Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff and the FLSA class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

             c. Declaring that Defendants’ violation of the provisions of the FLSA was willful as

to Plaintiff and the FLSA class members;

             d. Awarding Plaintiff and the FLSA class members damages for the amount of

unpaid minimum and overtime wages, and damages for any improper deductions or credits taken

against wages under the FLSA as applicable;

             e. Awarding Plaintiff and the FLSA class members liquidated damages in an amount

equal to 100% of her damages for the amount of unpaid minimum and overtime wages, and

damages for any improper deductions or credits taken against wages under the FLSA as

applicable pursuant to 29 U.S.C.§ 216(b);
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 14 of 15 PageID #: 52




           f. Declaring that Defendants have violated the overtime wage provisions of, and

rules and orders promulgated under, the NYLL as to Plaintiff and the members of the FLSA

Class;

           g. Declaring that Defendants have violated the recordkeeping requirements of the

NYLL with respect to Plaintiff’ and the FLSA class members’ compensation, hours, wages; and

any deductions or credits taken against wages;

           h. Awarding Plaintiff and the FLSA class members damages for the amount of

unpaid minimum and overtime wages, damages for any improper deductions or credits taken

against wages, as well as awarding spread of hours pay under the NYLL as applicable;

           i. Awarding Plaintiff and the FLSA class members liquidated damages in an amount

equal to one hundred percent (100%) of the total amount of minimum wage, spread of hours pay,

and overtime compensation shown to be owed pursuant to NYLL § 663 as applicable;

           j. Awarding Plaintiff and the FLSA and class members pre-judgment and post-

judgment interest as applicable;

           k. Awarding Plaintiff and the FLSA class members the expenses incurred in this

action, including costs and attorney’s fees; and

           l. All such other and further relief as the Court deems just and proper.

           m. An award of statutory damages for Defendants’ failure to provide Plaintiff with

wage notices at the time of their respective hiring, or at any point thereafter, pursuant to NYLL

§ 198 (1-b);

           n. An award of statutory damages for Defendants’ failure to provide Plaintiff with

complete and accurate wage statements pursuant to NYLL § 198 (1-d);
Case 1:20-cv-01097-EK-SJB Document 3 Filed 02/27/20 Page 15 of 15 PageID #: 53




          o. An award of pre-judgment interest of nine percent per annum (9%) pursuant to

the New York Civil Practice Law and Rules §§ 5001-5004;

          p. An award of post-judgment interest pursuant to 28 U.S.C. § 1961 and/or the

New York Civil Practice Law and Rules § 5003;

          q. Such other relief as this Court shall deem just and proper.

Dated: New York, New York
February 27, 2020
                                                   STILLMAN LEGAL PC
                                            By:    /s/Lina Stillman
                                                   Stillman Legal, PC
                                                   42 Broadway, 12th Floor
                                                   New York, New York 10004
                                                   Telephone: 1800-933-5620
                                                   Attorneys for Plaintiff
